DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
Applicant's preliminary amendment submitted 27 June 2019 has been received, & its contents have been carefully considered.  As a result, Claims 1-12 are pending for review.
Drawings
NOTE: The drawings seem to have been inadvertently omitted; however, for prosecution purposes, Examiner is utilizing the drawings from the foreign priority document pending Applicant’s submission of drawings (see MPEP 601.01(f)) for consideration with respect to application compliance and/or informalities as noted below:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) Ref. #7 has been used to designate both the barrel and the sleeve.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The specification uses Reference Character “ɸ3” to designate both the inner face lower end diameter & the counterbore diameter;
The specification uses Ref. #7 to designate both the barrel & the sleeve;
In Line 31 of Page 3, “comprisea” should be “comprises a”; &
In Lines 1-2 of the Abstract, “A catalytic combustion burner made of porous material and a bottle equipped with such a burner. The burner has optimized operating performance which enables it to withstand …” should be “A catalytic combustion burner made of porous material, and a bottle .
Appropriate correction is required.
Examiner’s Note
The above is exemplary only and is not intended to be an exhaustive list of informalities.  Applicant should fully and carefully review the entire disclosure to ensure correction of any informality not listed above.
Claim Rejections
Claim Rejections Under 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b), and of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matterf which the inventor or a joint inventor regards as the invention.

2nd Para.: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 & 6-11 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “preferably” in each of Claims 4, 6-9 & 11 is a relative term, which renders the claim indefinite. 
In each of Claims 4, 7, 8 & 11, the term “preferably” is used in a recitation of a broader range followed by a narrower range, e.g. “said second cavity is between 2 and 8 mm, preferably between 6 and 7.5 mm and better still about 7 mm” as recited in Claim 4 (See MPEP 2173.05(c)(I)).
In each of Claims 6 & 9, the term “preferably” as recited, e.g. “preferably present in a proportion of…” in each claim, appears to indicate the recited proportion is an optional limitation & not specifically required by the claim language.
As a result, the metes & bounds of the claimed limitations are not discernable, which renders each claim indefinite.
Claim 10 depends from Claim 6 and is therefore, similarly rejected.
Note:	The prior art relied upon in the following office action is as follows:
-
Morandi, FR #2610390
[Morandi ('390)]

-
Lentz et al., WO #2008-023111
[Lentz ('111)]

-
Suzuki et al., US #10,323,554
[Suzuki ('554)]






Claim Rejections Under 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 & 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Morandi ('390) in view of Lentz ('111).
In Re Claim 1, Morandi ('390) discloses (See machine translation, attached) all aspects of the claimed invention including: Catalytic combustion burner made of porous material (Comprising Bottle #1, Burner Insert #3), comprising:
an end piece (Burner Insert #3) comprising:
a lower part of outside diameter ɸ1 (Lower section of Burner Insert #3 at the bottom of Frustoconical Neck #8) and delimiting a first cavity of diameter ɸ2 (Cavity #7), said first cavity extending along a main axis (Lines 47-50) and being adapted to receive a wick that is capable of soaking the end piece with a combustible composition (Wick #4), and
an upper part having a peripheral side wall comprising an inner face of essentially frustoconical shape and delimiting a second cavity of depth P, an outer face, an upper face of circular shape (At least Fig. 2, 3: The upper part of Insert #3 with a frustoconical inner surface surrounding Cavity #6, a top surface & an outer surface, Insert #3 shaped to fit within the neck of Bottle #1, e.g. circular) and a base said inner face having a lower end of diameter ɸ3 greater than ɸ2 and an upper end of diameter ɸ4 greater than ɸ3 (Fig. 2, 3), the upper end of said side wall communicating with the atmosphere (The upper end of Burner Insert #3 is shown open to the atmosphere when Cap #5 is removed) and said lower end of said base communicating with said first cavity (The base portion of the upper end of Insert #3 communicates with Cavity #7 via the porous structure of Zone #3b),
at least a part of said outer face of said peripheral side wall is doped with a catalyst (Line 51-56; Fig. 2, 3: Portion #3a of Insert #3 is impregnated with a catalyst, Zone #3a comprising a top, an inner & an outer surface of Burner Insert #3),
a sleeve arranged in the extension of said lower part of the end piece and delimiting a third cavity extending said first cavity of said lower part (The portion extending below Frustoconical Neck #8, which extends Cavity #7 downward below Neck #8), and
an insert arranged in said second cavity of the end piece and having a surface in contact with said base of the end piece (Fig. 3: Central Portion #3b extending upward into Cavity #6
wherein said porous material is obtained from a composition comprising, as a percentage of the total weight of said composition, between 0 and 5% of at least one heat-conducting compound, with a thermal conductivity of greater than 60 watts per metre-kelvin (At least line 61-65: Burner #3 conducts heat between sections, indicating at least part of the composition is a heat-conductor), between 30% and 70% of at least one refractory compound, between 2% and 30% of at least one binder, and between 5% and 40% of at least one pore-forming agent, and
in that all of said circular-shaped upper face is doped with said catalyst (Line 51-56; Fig. 2, 3: Portion #3a of Insert #3 is impregnated with a catalyst).
However, with respect to the various component materials of the catalyst & their relative concentrations, Morandi ('390) is silent on the exact composition.
Nevertheless, Lentz ('111) discloses (See machine translation, attached) from the same Catalytic Combustion field of endeavor as applicant's invention, a catalyst comprising a refractory material at 30%-70% by weight, a binder at 2%-30% by weight, a pore-forming agent at 5%-40% by weight & a thermally conducting compound with a thermal conductivity of at least 60W/m-ºK (At least Abstract; Lines 51-57, 73-80: The thermally conducting compound recited at 5%-30% in lieu of 0%-5% as recited in the claim, which at least partially meets the limitation).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the component materials of the catalyst of Lentz ('111) into the burner system of Morandi ('390) for the purpose of preventing “deterioration of the olfactory quality of the perfume diffused” & the “cooling of the catalysis zone which is then no longer at a temperature allowing optimum operation of the burner” (Lines 43-50).
With respect to the amount of the thermally conductive compound, it would have been obvious to one of ordinary skill in the art to one of ordinary skill in the art prior to the effective filing date of the claimed invention to select the appropriate amount of thermally conductive material for the desired burner characteristics required, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, Page 4, Line 4-6, which recites: “The percentage of heat-conducting compound (between 0 and 5%, and preferably about 1%) is optimized so as to obtain ideal operating characteristics”, applicant has not disclosed any criticality for the claimed limitations.
In Re Claim 2, Morandi ('390) discloses: in which at least a part of said inner face of said peripheral side wall is doped with said catalyst (Fig. 2, 3: Zone #3a, which is impregnated with the catalyst, extends from the inner wall to the outer wall).
In Re Claim 3, Morandi ('390) discloses: in which the lower end of said inner face terminates with a counterbore of diameter ɸ3, communicating with said cavity (Fig. 2, 3: The counterbore forms Cavity #6).
In Re Claim 4, with respect to “in which the depth P of said second cavity is between 2 and 8 mm, preferably between 6 and 7.5 mm and better still about 7 mm”, Morandi ('390) is quiet on the exact dimensions of Morandi ('390) would function equally well in either configuration.
In Re Claim 5, with respect to “according to which said porous material is obtained from a composition comprising, as a percentage of the total weight of said composition, between 0.5% and 2% of said heat-conducting compound, between 40% and 70% of said refractory compound, between 5% and 25% of said binder, and between 8% and 35% of at least one pore-forming agent”, as discussed above, the selection of the appropriate concentration of each component is considered to be discovering the optimum, workable range for each component.
In Re Claims 6-8, Lentz ('111) further discloses:
Cl. 6: in which the heat-conducting compound is silicon carbide, preferably present in a proportion of 1% by weight relative to the total weight of said composition (Lines 258-263, the specific proportion being a matter of optimization as discussed above).
Cl. 7: in which each said refractory compound is chosen from the group constituted of alumina, silica, mullite, zirconia and cordierite, and mixtures thereof, and preferably mullite (Lines 268-271).
Cl. 8: in which said binder is a mineral compound which allows sintering at a temperature of less than or equal to 1100ºC, preferably a glass, and better still a borosilicate glass (Lines 275-280).
In Re Claim 12, Morandi ('390) discloses: Catalytic combustion bottle (Bottle #1), which is suitable for containing a combustible liquid (Liquid Fuel #2) and for receiving on its neck a catalytic combustion burner (Burner #3) receiving a wick which is soaking in said liquid (Wick #4), wherein said bottle is equipped with a burner as defined according to claim 1 (See Claim 1 above).

Claims 9-11 rejected under 35 U.S.C. § 103 as being unpatentable over Morandi ('390) in view of Lentz ('111) as applied to at least one of Claims 1 & 6 above, and further in view of Suzuki ('554).
In Re Claim 9, with respect to “in which the pore-forming agent is polymethyl methacrylate (PMMA), which is preferably present in a proportion of from 18% to 30% by weight relative to the total weight of said composition”, Lentz ('111) further discloses the pore-forming agent being between 18 & 30% (Lines 294-309) but discloses the use of graphite in lieu of PMMA.  Nevertheless, the selection of an appropriate material would have been an obvious matter of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention, as referenced by Suzuki ('554) (At least Col. 2, Ln. 1-7, throughout the tables, for the purpose of “preparing an organic fiber having a predetermined shape”) since the applicant has not disclosed that the use of PMMA solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations), and the Morandi ('390) in view of Lentz ('111)
In Re Claim 10, each of Lentz ('111) & Suzuki ('554) further discloses: according to which said porous material is obtained from a composition comprising, as a percentage of the total weight of said composition, about 1% of silicon carbide (See Claim 6 above; Lentz ('111): Lines 258-263), between 60% and 70% of mullite (Lentz ('111): Lines 268-271, 294-306), between 5% and 15% of glass (Lentz ('111): Lines 68-80), and between 18% and 30% of PMMA (See Claim 9 above).  NOTE: Each of the specific ranges of component concentrations are considered a matter of discovering the optimum range as discussed in the claims above.
In Re Claim 11, with respect to “in which said sleeve (7) has a length of between 10 and 20 mm, and preferably about 14 mm”, Morandi ('390) is quiet on the exact dimensions of the burner & its components, including the sleeve.  Nevertheless, the length of the sleeve would have been an obvious matter of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention since the applicant has not disclosed that the any of the recited lengths solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations), and the burner of Morandi ('390) would function equally well in either configuration.
Conclusion
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is listed in the attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725.  The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Stephen B. McAllister can be reached on (571) 272- 6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel E. Namay/Examiner, Art Unit 3762